Citation Nr: 9901055	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  94-28 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


WITNESSES AT HEARINGS ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had recognized guerilla service from January 1944 
to February 1946, and served as a Philippine Scout from March 
1946 to February 1949.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the Manila, 
Philippines, regional office (RO) of the Department of 
Veterans Affairs (VA).  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant, widow of the veteran, contends that service 
connection is merited for the cause of the veterans death.  
She argues that the veteran developed a duodenal ulcer during 
active service.  She states that stomach cramps and spasms 
due to the ulcer caused the veteran to fall and strike his 
head, which lead to his death from a cerebral hemorrhage.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not 
submitted evidence of a well grounded claim for entitlement 
to service connection for the cause of the veterans death.  




FINDINGS OF FACT

1.  The Office of the Local Civil Registrar has certified 
that the veteran died in March 1989, and that the cause of 
death was a cerebral hemorrhage. 

2.  The veterans service medical records are completely 
negative for evidence of a cerebral hemorrhage or a related 
disability during active service. 

3.  The veterans service medical records are completely 
negative for evidence of a duodenal ulcer during service, and 
there is no medical evidence of a relationship between the 
veterans duodenal ulcer and his cerebral hemorrhage.  


CONCLUSION OF LAW

The appellants claim for entitlement to service connection 
for the cause of the veterans death is not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability is considered the principal 
cause of death when such disability, either singly or jointly 
with another condition, was the immediate or underlying cause 
of death or was etiologically related to the cause of death.  
To be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

The appellant has argued that the veterans duodenal ulcer 
originated during service, and contributed to the veterans 
death.  If a duodenal ulcer becomes manifest to a degree of 
10 percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of an ulcer during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 486 (1997).

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91,92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  

A document from the Office of the Local Civil Registrar 
certifies that the veteran died on March [redacted], 1989.  
The cause of death was cerebral hemorrhage.  He was 74 
years old.  

A review of the record shows that service connection was not 
in effect for any disability at the time of the veterans 
death.  

The service medical records are negative for evidence of a 
cerebral hemorrhage.  In addition, the service medical 
records are also negative for evidence of a stomach 
disability.  

Private medical records dated from 1969 to 1975 are contained 
in the claims folder.  These records include a January 1969 
diagnosis of a duodenal ulcer, with secondary anemia.  These 
records did not include a medical opinion relating the 
duodenal ulcer to active service.  He was hospitalized for 
treatment of the duodenal ulcer from June 1972 to July 1972, 
and again in July 1975.  These records do not contain any 
evidence of a relationship between the veterans duodenal 
ulcer and active service.  

The appellant was afforded a hearing before a hearing officer 
in August 1994.  Several witnesses also appeared on behalf of 
the appellant.  The testimony indicated that the veteran had 
experienced stomach problems since discharge from active 
service.  Furthermore, the witnesses noted that on the day of 
the veterans death, he had been experiencing stomach pains.  
The veteran was walking from his home to a neighbors house 
seeking help for his stomach pains when he fell to the ground 
and struck his head, which resulted in his death.  See 
Transcript. 

The appellant appeared at a hearing before the undersigned 
member of the Board at the RO in July 1998.  She testified 
that the veteran had been in good health prior to entering 
the military.  She stated that he was thin and sickly after 
his discharge from service.  The appellant said that the 
veteran had developed stomach problems after discharge.  He 
was first treated for these problems in 1969.  See 
Transcript.

The Board finds that the appellant has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for the cause of the veterans death.  She has not 
submitted evidence to show that the disability which resulted 
in the veterans death first originated during service, or 
evidence of a relationship between the disabilities she 
believed caused the death of the veteran and active service.  

The document from the Office of the Local Civil Registrar, 
which serves as the death certificate in this case, states 
that the veterans cause of death was a cerebral hemorrhage.  
The appellant has conceded that the veterans cerebral 
hemorrhage did not originate during service, but argues 
instead that it was the result of a duodenal ulcer which 
originated during service.  However, the death certificate 
does not include a duodenal ulcer or any other disability as 
a contributing cause.  The appellant has not submitted any 
medical evidence in support of her contention that the 
duodenal ulcer led to the fall which led to the cerebral 
hemorrhage which caused the death of the veteran.  Although 
several witnesses have offered testimony as to what they 
believed caused the veteran to fall and develop a cerebral 
hemorrhage, none of them are doctors, and they are not 
qualified to state that there is a relationship between the 
ulcer and the hemorrhage.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Furthermore, the Board notes that the service medical records 
are completely negative for a duodenal ulcer, and there is no 
diagnosis of an ulcer within one year of discharge.  The 
earliest medical evidence of a duodenal ulcer are the 1969 
private medical records.  The appellant has also testified 
that the veteran was first treated for an ulcer in 1969.  
This was 20 years after the veterans discharge from service.  
The appellant has not submitted any medical evidence to 
demonstrate a relationship between the duodenal ulcer and 
active service.  So, even if one were to assume that the 
duodenal ulcer was somehow related to the cause of the 
veterans death, there is no evidence to indicate that the 
ulcer was due to active service.  

The appellant has not submitted evidence of a cerebral 
hemorrhage during active service, or evidence of a nexus 
between active service and the cerebral hemorrhage that 
resulted in the death of the veteran.  She has not submitted 
any competent medical evidence of a relationship between a 
duodenal ulcer and the cerebral hemorrhage.  Finally, the 
appellant has not submitted any evidence of a duodenal ulcer 
during active service, or of a nexus between the ulcer which 
first developed in 1969 and active service.  Therefore, her 
claim for service connection for the cause of the veterans 
death is not well grounded.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91,92 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).



ORDER

Entitlement to service connection for the cause of the 
veterans death is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
